Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-34, 36-39, 41-42, 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen US 2013/0238231.
	Chen discloses an electric balance vehicle, comprising: 	a housing having a first side 110 rotatable relative to a second side 130; 	an internal framework 164,165 (and strengthening reinforcements, paragraph 0038) mounted within the housing, the internal framework comprising a plurality of structural components, at least a first one of the plurality of structural components coupled to the first side, and at least a second one of the plurality of structural components coupled to the second side; 	a rotating mechanism 170 coupled with the internal framework allowing the first one of the plurality of structural components to rotate relative to the second one of the plurality of structural components; 	a first wheel 115 attached to a first end of the internal framework and a second wheel 135 
	further comprising: a limiting shaft 170 disposed closer to the first end of the internal framework than the second end of the internal framework;	wherein the at least one controller is mounted within one side of the housing;	wherein the at least one controller comprises a first controller 150 and a second controller 151, and wherein the first controller is mounted within the first side and the second controller is mounted within the second side;	wherein the power supply is mounted within one side of the housing;	wherein the at least one controller and the power supply are located below the internal framework when the electric balance vehicle is in an operative state;	wherein the plurality of sensors further comprises a gyroscope;	wherein the at least one motor is mounted within one side of the electric balance vehicle;.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Donnell et al. US 2013/0270016.	Chen discloses the claimed invention except for the internal framework being formed from an aluminum alloy.	However, Chen discloses that the framework could be “formed of metal, sturdy plastic, or other suitable material”.  It is also known in the art of electric vehicles, for example as taught by Donnell et al., see paragraph 0053, indicates that the frame can be made from various materials including an aluminum alloy.  Aluminum alloy being a strong light weight material.	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chen by forming the framework from aluminum alloy, as taught by Donnell et al., in order to provide a strand and light weight framework.
Allowable Subject Matter
Claims 35 and 43-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



April 9, 2021